         Case 1:20-cv-00012-TS-JCB Document 127 Filed 07/17/20 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

    YOU “ROLAND” LI, individually and
    derivatively on behalf of AKIRIX L.L.C., a
    Utah Limited Liability Company; LARRY
    LEWIS, an individual; AKIRIX L.L.C., a
    Utah Limited Liability Company;
    KURIOUS, L.L.C., a Utah Limited Liability
    Company; LLC INVESTMENT
    HOLDINGS, L.L.C., a Utah Limited
    Liability Company,                                 MEMORANDUM DECISION AND ORDER
                                                       DENYING DEFENDANT’S MOTION TO
                         Plaintiffs,                   AMEND ANSWER AND
                                                       COUNTERCLAIM
    v.

    JACK LEWIS, an individual,
                                                      Case No. 1:20-CV-12 TS-JCB
                         Defendant,
                                                      District Judge Ted Stewart
    INTERNAL REVENUE SERVICE, a Bureau
    of the DEPARTMENT OF TREASURY,
    UNITED STATES OF AMERICA, a
    necessary party,

                         Stakeholder.



    AND ALL RELATED CLAIMS.



          This matter is before the Court on Defendant’s Motion to Amend Answer and

Counterclaim. For the following reasons, the Court will deny the Motion.

                                          I.   BACKGROUND
          This case arises from a dispute between two brothers over an 86% ownership interest in

Akirix, LLC (“Akirix”). Akirix assists international companies in conducting secured

transactions across the internet.1 Plaintiff Larry Lewis (“Larry”) and Plaintiff Roland Li


1
    See Docket No. 66, at 2.


                                                 1
       Case 1:20-cv-00012-TS-JCB Document 127 Filed 07/17/20 Page 2 of 5



(“Roland”) founded Akirix in 2011 and have grown it over the past nine years.2 Roland is the

undisputed owner of the remaining 14%.3

        On May 4, 2020, the Court denied a Motion for Partial Summary Judgment by Plaintiffs,

granted a Motion for Partial Summary Judgment by Jack, and granted in part a second Motion

for Partial Summary Judgment by Jack (the “May 4 Decision”).4 In doing so, the Court

concluded that on or about August 1, 2010, Jack and Larry entered into an agreement whereby

Jack would act as Larry’s nominee (“Nominee Agreement”).5 Under the Nominee Agreement,

Jack would hold, for Larry’s benefit, all of Larry’s real property and his ownership interest in

various legal entities, including Akirix and other companies.6 Larry put various assets in Jack’s

name.7 For use of his name, Jack accepted 10% of Larry’s earnings.8 The parties entered into the

Nominee Agreement as part of a strategy to avoid pre-existing tax claims by the United States

Internal Revenue Service (“IRS”).9 As part of the brothers’ scheme to avoid tax-liability, Larry,

Roland, and Jack executed Akirix’s Operating Agreement (“OA”). The OA issued approximately

86% of Akirix’s membership units to Jack, and it issued approximately 14% to Roland. The OA

issued no membership interest to Larry.10

        Recently, Jack requested that the Court enforce the OA, but the Court denied that request

because, in the May 4 Decision, it concluded that it would not enforce the OA. The Court also

declined to revise its prior decisions because Jack failed to produce evidence demonstrating that



2
  See id.
3
  See id.
4
  See id.
5
  See id.
6
  See id.
7
  See id.
8
  See id
9
  See id.
10
   See id.


                                                 2
       Case 1:20-cv-00012-TS-JCB Document 127 Filed 07/17/20 Page 3 of 5



he did not engage in the fraudulent tax scheme. Jack still has the opportunity to present evidence

to support his claim but at this point he has not.

       Jack moves to amend his Answer and Counterclaim under Rule 15(a)(2) of the Federal

Rules of Civil Procedure. Specifically, Jack seeks leave to add Ed Cameron (“Ed”), Akirix’s

court-appointed CEO, as a party, and to assert various claims against Nada Lewis (“Nada”),

Larry’s Wife, Midnight Management Services Group, LLC (“MMSG”), and Mountain America

Federal Credit Union (“MACU”).11 Each of these individuals and entities, with the exception of

Ed, are already parties in some capacity to this action. Jack also seeks to add one additional

claim, which allegedly matured after his original Answer.12

                                    II.   MOTION TO AMEND
       Motions to amend pleadings are governed by Rule 15 of the Federal Rules of Civil

Procedure. “Motions to add or substitute parties are considered motions to amend and therefore

must comply with Rule 15(a).”13 Rule 15(a)(2) states that “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave. The court should freely give leave

when justice so requires.”14 Typically, “[r]efusing leave to amend is generally only justified upon

a showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive,

failure to cure deficiencies by amendments previously allowed, or futility of amendment.”15

       Here, leave to amend will be denied because Jack’s proposed amendments are futile.

Specifically, nearly all of Jack’s proposed amendments hinge on his ownership theory: that the




11
   See Docket No. 111, at 4.
12
   Id. at 5.
13
   U.S. ex rel. Ritchie v. Lockheed Martin Corp., 558 F.3d 1161, 1166 (10th Cir. 2009).
14
   FED. R. CIV. P. 15(a)(2).
15
   Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).


                                                     3
       Case 1:20-cv-00012-TS-JCB Document 127 Filed 07/17/20 Page 4 of 5



OA grants Jack an 86% interest in Akirix.16 The Court, however, has concluded, on no less than

three occasions, that Jack’s hands are unclean and therefore the Court will not enforce the OA

because it is the fruit of an ill-advised strategy to defraud the IRS.17 Neither Jack’s proposed

amendments, nor any other filing before the Court, alleges any other ownership theory. Because

the Court has effectively closed the door to Jack’s ownership theory under the OA, Jack’s

proposed amendments premised on that theory are futile.

       In the same vein, Rule 15(a)(2) directs the Court to grant leave to amend “when justice so

requires.” Here, justice does not require leave to amend because Jack is before the Court with

unclean hands. The unclean hands doctrine relies on the maxim that “he who seeks equity must

do equity.”18 Similarly, he who seeks justice must do justice and here the parties’ fraudulent tax

scheme was perpetrated to do an injustice to the IRS. As such, the interests of justice do not

permit Jack to assert new allegations based on his ownership claim that arose as the fruit of the

fraudulent tax scheme. Further, it is unjust to Plaintiffs to continue to relitigate the very issues

rejected by the Court on at least three prior occasions. The Court has invited Jack to “produce

evidence demonstrating that he did not engage in the fraudulent tax scheme,” and that he “may

also motion the Court to reconsider its prior rulings.”19 Jack has not yet done so and is not

foreclosed from doing so in the future. However, until the Court is persuaded to revise its prior

decisions, justice does not require the Court to grant Jack leave to amend.




16
   See, e.g., Docket No. 85-2 ¶ 243 (assuming that Jack is Akirix’s member and thus is owed a
fiduciary duty by Ed); Id. ¶ 287 (assuming that Jack is “an owner of Akirix” and thus certain
financial information is vital); Id. ¶ 320 (“As the 86% member of Akirix, Jack has the right to
possession of Akirix and Akirix funds.”).
17
   See Docket No. 66, at 10; Docket No. 106, at 7; Docket No. 108, at 3.
18
   See Worthington v. Anderson, 386 F.3d 1314, 1319 (10th Cir. 2004).
19
   See Docket No. 119, at 6.


                                                   4
       Case 1:20-cv-00012-TS-JCB Document 127 Filed 07/17/20 Page 5 of 5



       Futility alone is a sufficient basis for denying Jack leave to amend. Plaintiffs also argue

that Jack’s proposed amendments are untimely, prejudicial, and based on an inaccurate

representation of the case’s history. After carefully reviewing the proposed amendments, the

Court concludes that most of the proposed amendments are timely and not unfairly prejudicial.

Thus, if Jack proves that his hands are clean, then the Court will permit him to amend his

Answer and Counterclaim to include any timely allegations.

                                      III.   CONCLUSION
       It is therefore

       ORDERED that Jack’s Motion to Amend Answer and Counterclaim (Docket No. 85) is

DENIED.

       DATED July 17, 2020

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




                                                 5
